Case 0:21-cv-60703-RS Document 1 Entered on FLSD Docket 03/31/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                             CASE NO:

 LESLEE MONTALVO,

        Plaintiff,

        v.

 WESTERN JUDICIAL SERVICES INC.,
 a Florida corporation, and
 LOIS MILLIKEN, individually

        Defendants.

                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, LESLEE MONTALVO (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

 following Complaint against Defendants, WESTERN JUDICIAL SERVICES INC., (“WJS”) and

 LOIS MILLIKEN (“L. MILLIKEN”) (hereinafter collectively referred to as “Defendants”), and

 alleges as follows:

                                           INTRODUCTION

    1. Defendants unlawfully deprived Plaintiff of overtime compensation during the course of

        her employment. This action arises under the Fair Labor Standards Act (“FLSA”) pursuant

        to 29 U.S.C. §§ 201–216, to recover all overtime wages that Defendants refused to pay

        Plaintiff during her employment.

                                             PARTIES

    2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.
Case 0:21-cv-60703-RS Document 1 Entered on FLSD Docket 03/31/2021 Page 2 of 7




   3. During all times material hereto, Defendant, WJS, was a Florida for profit corporation

        located and transacting business within Tamarac, Florida, within the jurisdiction of this

        Honorable Court. WJS is headquartered and operates its principal location at 310 Brunson

        Blvd. 102, Cocoa, Florida 32922.

   4. Defendant, WJS, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

        times pertinent to the allegations herein.

   5. During all times material hereto, Defendant, L. MILLIKEN was the owner of the corporate

        defendant within Florida.

   6. During all times material hereto, Defendant, L. MILLIKEN, was over the age of 18 years,

        an officer and/or director of the corporate Defendant and was vested with the ultimate

        control and decision-making authority over the hiring, firing, day-to-day operations, and

        pay practices for Defendant, WJS, during the relevant time period.

   7. During all times material hereto, Defendant, L. MILLIKEN, was Plaintiff’s employer, as

        defined by 29 U.S.C. § 203(d).

                                 JURISDICTION AND VENUE

   8.   All acts and/or omissions giving rise to this dispute took place within Broward County,

        Florida, which falls within the jurisdiction of this Honorable Court.

   9. Defendant, STW, is headquartered in Brevard County, Florida, and regularly transacts

        business in Broward County, Florida, and jurisdiction is therefore proper within the

        Southern District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and

        1337.




                                                     2
Case 0:21-cv-60703-RS Document 1 Entered on FLSD Docket 03/31/2021 Page 3 of 7




   10. Defendant, L. MILLIKEN, resides in the State of Florida and regularly transacts business

      in Broward County, Florida, and jurisdiction is therefore proper within the Southern

      District of Florida.

   11. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

      and 28 U.S.C. § 1391(b).

                                 GENERAL ALLEGATIONS

   12. Defendant, WJS, provides substance abuse rehab services and outpatient treatment

      throughout the State of Florida and has been operating since at least April 2000.

                                     FLSA COVERAGE

   13. Defendant, WJS, is covered under the FLSA through enterprise coverage, as WJS was

      engaged in interstate commerce during Plaintiff’s employment period. More specifically,

      WJS’s business and Plaintiff’s work for WJS affected interstate commerce because the

      goods and materials Plaintiff and other employees used and/or handled on a constant and/or

      continuous basis moved through interstate commerce prior to or subsequent to Plaintiff’s

      use of the same. Accordingly, Defendant, WJS, was engaged in interstate commerce

      pursuant to 29 U.S.C. § 203(s)(1)(A).

   14. During her employment with Defendants, Plaintiff and multiple other employees handled

      and worked with various good and/or materials that moved through interstate commerce,

      including, but not limited to: cell phones, printers, computers, telephones, pens, pencils,

      paper, staplers, etc.

   15. Defendant, WJS, regularly employed two (2) or more employees for the relevant time

      period, and these employees handled goods or materials similar to those goods and




                                               3
Case 0:21-cv-60703-RS Document 1 Entered on FLSD Docket 03/31/2021 Page 4 of 7




      materials handled by Plaintiff, thus making Defendant, WJS an enterprise covered by the

      FLSA.

   16. Upon information and belief, Defendant, WJS, grossed or did business in excess of

      $500,000.00 during the years of 2018, 2019, 2020 and is expected to gross in excess of

      $500,000.00 in 2021.

   17. During all material times hereto, Plaintiff was a non-exempt employee of Defendants, WJS

      and L. MILLIKEN, within the meaning of the FLSA.

                            PLAINTIFF’S WORK FOR DEFENDANTS

   18. Plaintiff began working for Defendants on or about July 28, 2015 and continued to do so

      until about February 24, 2021.

   19. During all times periods pertinent to this Complaint, Plaintiff performed non-exempt work

      for Defendants as a program supervisor.

   20. During all times material hereto, Plaintiff was an hourly employee.

   21. Plaintiff worked an average of forty-five (45) hours per week throughout her employment

      with Defendants

   22. Plaintiff’s hourly rate was fifteen ($15.00) per hour in 2018.

   23. Plaintiff’s hourly rate was twenty-one ($21.00) from 2019 through February 24, 2021.

                          INDIVIDUAL EMPLOYER LIABILITY

   24. During pertinent times to Plaintiff’s employment, Defendant, L. MILLIKEN, oversaw the

      day-to-day operations of WJS and instructed Plaintiff and other employees on their duties

      and responsibilities. Defendant, L. MILLIKEN, also controlled the payroll practices and

      policies of the company.




                                                4
Case 0:21-cv-60703-RS Document 1 Entered on FLSD Docket 03/31/2021 Page 5 of 7




   25. During all times material hereto, Defendants were expressly aware of the work performed

      by Plaintiff, but nevertheless required Plaintiff to continue working without receiving

      proper overtime compensation.

   26. Defendants refused to pay Plaintiff proper compensation for overtime compensation at the

      federally mandated rate of time and one half for work exceeding forty (40) hours per week.

   27. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

      was required to retain the undersigned counsel and is therefore entitled to recover

      reasonable attorney’s fees and costs incurred in the prosecution of these claims.

      COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                           (Against All Defendants)

   28. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 27 as though set forth fully

      herein.

   29. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

      § 216(b).

   30. From the beginning of 2018 until about February 24, 2021, Defendants refused to

      compensate Plaintiff at the proper overtime rate of time-and-one-half required by the FLSA

      for some of the hours she worked in excess of forty (40) per workweek.

   31. Plaintiff claims the time-and-one-half rate for each hour worked in excess of forty (40) per

      week during the previous three (3) years.

   32. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

      by the FLSA, as Defendants knew of the overtime requirements of the FLSA.

   33. Defendants recklessly failed to investigate whether Defendants’ payroll practices were in

      accordance with the FLSA during the relevant time period.



                                                5
Case 0:21-cv-60703-RS Document 1 Entered on FLSD Docket 03/31/2021 Page 6 of 7




    34. Accordingly, the statute of limitations in this action should be three (3) years as opposed

           to two (2) years.

    35. Defendants’ willful and/or intentional violations of federal wage law entitle Plaintiff to an

           additional amount of liquidated, or double, damages.

    36. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

           counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

           WHEREFORE, Plaintiff, LESLEE MONTALVO, respectfully requests that this

 Honorable Court enter judgment in her favor and against Defendants, WESTERN JUDICIAL

 SERVICES, INC. and LOIS MILLIKEN, and award Plaintiff: (a) unliquidated damages to be paid

 by the Defendants jointly and severally; (b) liquidated damages to be paid by the Defendants

 jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the Defendants jointly

 and severally; and any and all such further relief as may be deemed just and reasonable under the

 circumstances.

                                    DEMAND FOR JURY TRIAL

    Plaintiff, LESLEE MONTALVO, requests and demands a trial by jury on all appropriate

 claims.

           Dated this 31st day of March 2021.

                                                         Respectfully Submitted,

                                                         USA EMPLOYMENT LAWYERS-
                                                         JORDAN RICHARDS, PLLC
                                                         805 E. Broward Blvd. Suite 301
                                                         Fort Lauderdale, Florida 33301
                                                         Ph: (954) 871-0050
                                                         Counsel for Plaintiff, Leslee Montalvo

                                                         By: /s/ Jordan Richards
                                                         JORDAN RICHARDS, ESQUIRE
                                                         Florida Bar No. 108372

                                                    6
Case 0:21-cv-60703-RS Document 1 Entered on FLSD Docket 03/31/2021 Page 7 of 7




                                                JAKE BLUMSTEIN, ESQUIRE
                                                Florida Bar No. 1017746
                                                Jordan@jordanrichardspllc.com
                                                Melissa@jordanrichardspllc.com
                                                Jake@jordanrichardspllc.com

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 31,

 2021.

                                                By: /s/ Jordan Richards
                                                JORDAN RICHARDS, ESQUIRE
                                                Florida Bar No. 108372

                                    SERVICE LIST:




                                            7
